Citation Nr: 0113459	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service in support of the U.S. Armed 
Forces in the Far East and recognized guerrilla service from 
September 1941 to August 1942 and from February 1945 to June 
1946.  He was a prisoner of war from April 1942 to August 
1942.  He died in December 1969.  The appellant is the 
veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Generally, the VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(a)).    

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Initially, the Board observes that the RO denied the 
appellant's claim as not well grounded.  As discussed above, 
the VCAA has eliminated the well-grounded claim requirement.  
On remand, the RO must implement that change.  

In this case, the appellant seeks service connection for the 
cause of the veteran's death.  Dependency and indemnity 
compensation may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  Service connection 
is determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5(a) (2000).  Generally, service connection may 
be granted if the evidence demonstrates that disability or 
death resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a).  Diseases 
specific to former prisoners of war, who were interned or 
detained for not less than 30 days, are presumed to have been 
incurred in service if manifested to a degree of ten percent 
or more at any time after discharge or release from active 
service.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  
Peptic ulcer disease is designated as a disease specific to 
former prisoners of war.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c). 

Service records verify that the veteran was a prisoner of war 
from April 1942 to August 1942.  The veteran died in December 
1969.  The death certificate listed the cause of death as 
stomach ulcer.  Because the veteran was a prisoner of war, 
consideration must be given to whether the cause of death may 
be service connected on a presumptive basis. 

However, the Board notes irregularities with the death 
certificate.  Specifically, the death certificate is not 
certified by a private physician, public health officer, or 
hospital authority.  On the signature line for the individual 
certifying the information in the death certificate as 
correct, are the typed words "NO ATTENDING PHYSICIAN."  
Moreover, the informant of the death is listed as the 
appellant's niece.  Therefore, it is unclear who made the 
determination that the veteran died from stomach ulcer and 
whether such individual was qualified to do so.  The Board 
also observes that, in a March 1999 statement, R. Ilagan, 
M.D., indicated that he was the veteran's treating physician 
from February 1964 until his death in December 1969.  This 
information is contrary to the statement on the death 
certificate.  The Board also notes that Dr. Ilagan denies 
having any copies of the veteran's treatment records.    

Considering the above discussion, the Board finds that 
additional investigation is warranted before making a final 
determination in this case.  Pursuant to the VCAA, the RO 
should make reasonable efforts in this regard to assist the 
appellant in substantiating her claim.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake necessary and 
appropriate action to investigate the 
circumstances of the reporting and 
certification of the veteran's death and 
the cause thereof.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

3. The RO should then readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the disposition remains unfavorable to the 
appellant, the RO should furnish the 
appellant a supplemental statement of the 
case and afford the applicable opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

